UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7684


MATTHEW L. SINGLETARY,

                Petitioner – Appellant,

          v.

ANTHONY J. PADULA, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Richard M. Gergel, District Judge.
(4:11-cv-00512-RMG)


Submitted:   January 9, 2013                 Decided:   January 31, 2013


Before WYNN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew L. Singletary, Appellant Pro Se.    Brendan McDonald,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Donald John
Zelenka, Senior Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Matthew     L.    Singletary        seeks       to     appeal         the    district

court’s    order     accepting       the     recommendation              of    the    magistrate

judge     and    denying       relief   on     his       28    U.S.C.          §    2254     (2006)

petition.        The order is not appealable unless a circuit justice

or    judge     issues    a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent     “a       substantial      showing          of       the       denial    of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,            537 U.S. 322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Singletary           has    not      made        the        requisite             showing.

Accordingly, we deny Singletary’s motion for a certificate of

appealability and dismiss the appeal.                           We dispense with oral

argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3